Case 2:15-cv-06633-CAS-SS Document 408-10 Filed 04/10/19 Page 1 of 5 Page ID
                                 #:9854




                       EXHIBIT I
Case 2:15-cv-06633-CAS-SS Document 408-10 Filed 04/10/19 Page 2 of 5 Page ID
                                 #:9855




                                     SUMMARY OF ENTITITES

        I. GION FUNDING SETTLEMENTS INC.
        Type of Entity:                            Delaware C Corporation
        Date of Incorporation:                     December 29, 2010
        Shares or Membership Interests:            1,000 authorized I $.001 par value
        Secretary:                                 likely Aaron Grunfeld or Howard Appel

        Next Steps:
        1. Aaron and/ or Howard to provide all Gion corporate documents including
        resolutions, minutes, etc. to Jeff.
        2. Jeff to issue 50 shares to Graybox LLC and appoint David as Chairmen, President
        and Secretary and take any other required actions, resolutions, annual meetings, etc.
        3. Fyrmi to obtain EIN and make sure taxes and payments to Vcorp (registered
        agent) are paid. DONE.
        4. David to provide date and description of all transactions conducted by Gion to
        date.
        5. Jeff, Kia and David to discuss taxes with Majid on Thursday, November 10th.

       Note: Graybox owns Gion.



       II. HOJO CAPITAL PARTNERS CORP.
       Type of Entity:                            Delaware C Corporation
       Date of Incorporation:                     November 24, 2010
       Shares or Membership Interest:             1,000 authorized I $.001 par value
       Secretary:                                 likely Aaron Grunfeld or Howard Appel

       Next Steps:
       1. Aaron and/or Howard to provide all Hojo corporate documents including
       resolutions, minutes, etc. to Jeff.
       2. Jeff to issue 50 shares to Graybox LLC and appoint David as Chairmen, President
       and Secretary and take any other required actions, resolutions, annual meetings, etc.
       3. Fyrmi to obtain EIN and make sure taxes and payments to Vcorp (registered
       agent) are paid.
       4. David to provide date and description of all transactions (approximately 6 from
       memory) conducted by Hojo to date.
       5. Jeff, Kia and David to discuss corp. taxes with Majid on Thursday, November 10th.

       Note: Graybox owns Hojo.




                                         PLAINTIFF'S
                                           EXHIBIT
                                                                                           1

                                                                            JAM TT 000532
Case 2:15-cv-06633-CAS-SS Document 408-10 Filed 04/10/19 Page 3 of 5 Page ID
                                 #:9856




        III. BOSON LLC
        Type of Entity:                           Delaware LLC
        Date of Incorporation:                    TBD
        Shares or Membership Interest:            TBD
        Secretary:                                likely Aaron Grunfeld or Howard Appel

        Next Steps:
        1. Aaron and/or Howard to provide Boson minute book and additional corporate
        documents including resolutions, minutes, etc. to Jeff.
        2. Jeff to draft LLC operating agreement with Graybox LLC as Manager with broad
        powers and no removal by members without his written consent.
        3. Fyrmi to obtain EIN and make sure taxes and payments to Vcorp (registered
        agent) are paid.
        4. David to provide date and description of all transactions conducted by Boson to
        date.
        5. ]ef~ Kia and David to discuss corp. taxes with Majid on Thursday, November lOth.

        Note: Graybox owns Boson.


       IV. KAMBE ASSET MANAGEMENT INC.
       Type of Entity:                           Delaware C Corporation
       Date of Incorporation:                    December 29, 2010
       Shares or Membership Interest:            1,000 authorized I $.001 par value
       Secretary:                                likely Aaron Grunfeld or Howard Appel

       Next Steps:
       1. Aaron and/or Howard to provide all Kambe corporate documents including
       resolutions, minutes} etc. to Jeff.
       2. Jeff to issue SO shares to Gion Funding Settlements Inc. and appoint David as
       Chairmen, President and Secretary and take any other required actions, resolutions,
       annual meetings, etc.
       3. Fyrmi to obtain EIN and make sure taxes and payment to Vcorp (registered
       agent) are paid.
       4. David to provide date and description of all transactions conducted by Kambe to
       date.
       5. Jef~ Kia and David to discuss taxes with Majid on Thursday, November lOth.

       Note: Gion owns Kambe.




                                                                                          2

                                                                           JAM TT 000533
Case 2:15-cv-06633-CAS-SS Document 408-10 Filed 04/10/19 Page 4 of 5 Page ID
                                 #:9857




        V. SWARTZ IP SERVICES GROUP INC.
        Type of Entity:                           Texas C Corporation
        Date of Incorporation:                    December 02, 2010
        Shares or Membership Interest:            100,000 authorized I $.001 par value
        Secretary:                                likely Aaron Grunfeld or Howard Appel

       Next Steps:
       1. Aaron andjor Howard to provide all Swartz corporate documents including
       resolutions, minutes, etc. to Jeff.
       2. Jeff to issue 1,100 shares to Kjarn Media and 1,000 shares to Owari Opus and
       appoint Kia President and David Secretary and take any other required actions/
       resolutions, annual meetings, etc.
       3. Fyrmi to obtai.n EIN and make sure taxes and payments to Vcorp (registered
       agent) are paid.
       4. David to provide date and description of all transactions (including transaction(s)
       with approximately 40 theaters) conducted by Swartz to date.
       5. Jeff and David to discuss stock issuance to Jerry Schwartz.
       6. Jeff, Kia and David to discuss taxes with Majid on Thursday, November 10th.

       Note: Kjam Media and Owari Opus own Swartz.



       VI. OWARI OPUS INC.
       Type of Entity:                            Delaware C Corporation
       Date of Incorporation:                     October 21, 2010
       Shares or Membership Interest:             1,000 authorized j $.001 par value
       Secretary:                                 likely Aaron Grunfeld or Howard Appel

       Next Steps:
       1. Aaron andjor Howard to provide all Owari corporate documents including
       resolutions, minutes, etc. to Jeff.
       2. Jeff to issue 100 shares to Kjam Media and appoint Kia President and David
       Secretary and take any other required actions, resolutions, annual meetings, etc.
       3. Fyrmi to obtain EIN and make sure taxes and payments to Vcorp (registered
       agent) is paid.
       4. David to provide date and description of all transactions conducted by Owari to
       date.
       5. Jeff, Kia and David to discuss taxes with Majid on Thursday, November 10th.

       Note: Kjam Media Owns Owari.




                                                                                            3

                                                                            JAM TT 000534
Case 2:15-cv-06633-CAS-SS Document 408-10 Filed 04/10/19 Page 5 of 5 Page ID
                                 #:9858




        VII. NOBUNAGA UNITY LLC
        Type of Entity:                              Delaware LLC
        Date of Incorporation:                       October 21, 2010
        Shares or Membership Interest:               TBD
        Secretary:                                   likely Aaron Grunfeld or Howard Appel

        Next Steps:
        1. Aaron and/or Howard to provide Nobunaga corporate documents including
        resolutions, minutes, etc. to Jeff.
        2. Jeff to draft LLC operating agreement with Gray Box LLC as Manager with broad
        powers and no removal by members without his written consent
        3. Fyrmi to obtain EIN and make sure taxes and payments to Vcorp (registered
        agent) are paid.
        4. David to provide date and description of all transactions conducted by Nobunaga
        to date.
        5. Jeft Kia and David to discuss corp. taxes with Majid on Thursday, November 10th.

       Note: Gray Box owns Nobunaga.



       Additional action items for Jeff and Frymi:

       1. Form Tristate Lighting Inc. in Delaware.

       2. Form Cyrano Group Inc. in Delaware.




                                                                                             4

                                                                              JAM TT 000535
